IN THE SUPREME COURT OF THE STATE OF DELAWARE

    JOSEPH DICKINSON,                         §
                                              §   No. 125, 2020
           Defendant Below,                   §
           Appellant,                         §
                                              §
           v.                                 §   Court Below–Superior Court
                                              §   of the State of Delaware
    STATE OF DELAWARE,                        §
                                              §   Cr. ID No. 0901009990A (N)
           Plaintiff Below,                   §
           Appellee.                          §


                               Submitted:    September 8, 2020
                                Decided:     October 16, 2020

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                            ORDER

         After careful consideration of the appellant’s opening brief, the State’s motion to

affirm, and the Superior Court record, we conclude that the judgment below should be

affirmed on the basis of and for the reasons assigned by the Superior Court in its March 2,

2020 order summarily dismissing the appellant’s third motion for postconviction relief.1

         NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                      BY THE COURT:


                                      /s/ Karen L. Valihura__________________
                                      Justice


1
    State v. Dickinson, 2020 WL 1227810 (Del. Super. Ct. Mar. 2, 2020).